In writing, plaintiff sold to defendants the right to sell hot tamales and tamale steamers in Wayne county for one year for $900. Swift gave her a check for $600, postdated four days. The check was not paid when due, and Swift notified plaintiff he would not proceed with the transaction. *Page 454 
Plaintiff brought this suit to recover on the check and the additional $300 under the contract. The case was tried before the court without a jury. There were no formal findings or exceptions, under the then prevailing practice, and the only question here is whether there was any evidence to sustain the judgment.
The import of Swift's testimony, taken without objection, is that the check was postdated to enable him to investigate before the contract should become effective. On investigation, he failed lo find business where plaintiff claimed it was, and refused to consummate the sale. This testimony sustains the judgment for defendants, and it is affirmed, with costs.
CLARK, C.J., and McDONALD, POTTER, SHARPE, NORTH, WIEST, and BUTZEL, JJ., concurred.